Case 1:20-cv-00068-RDB Document 24-2 Filed 08/04/20 Page 1 of 2




                Attkisson v. Rosenstein
                        Exhibit 02
           Case 1:20-cv-00068-RDB Document 24-2 Filed 08/04/20 Page 2 of 2


From:             Kharii Brodie
To:               Tiffany Craig
Subject:          Service of Process for Rod Rosenstein
Date:             Sunday, February 9, 2020 8:27:33 AM


Hi Tiffany,

I arrived at 45704 Tanglewood Drive, Bethesda MD 20817 at 7:26 a.m. I knocked on the door and
heard a little dog barking that jumped on the inside ledge of the window. Later a woman came to the
same window and opens vertically one of the window panes at around 7:30 am. I ask if Mr. Rod
Rosenstein is there. She asks me who I was and I told her that I am from CLR Top Priority Service
hired to serve Mr. Rosenstein a Summons to Court. I asked who she was and she stated that her
name was Lisa and that she is his wife. I told her that I can leave it with her. I ask her to tell me her
full name and to spell her last name; Lisa Barsoomian. She stated that a mailbox is beside me; the
mailbox was to my right a few feet from the front door of the house. As I was about to leave it there
she then told me she is not saying to leave it there. However, she implied leaving it there when she
told me of the mailbox. She watched me leave the papers in the mailbox and did not object. I then
left a few minutes later I circled back around and the papers were removed.

Please review the procedures with the lawyer and check if the stated actions are acceptable.

Kind regards,
